Citation Nr: 0910607	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
otitis externa.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to 
March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2002, and November 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

When the Veteran appeared at a hearing in January 2009, he 
claimed that his service-connected otitis externa has caused 
him to have dizziness.  Given this assertion, the Board finds 
that he has raised a claim of secondary service connection.  
This issue is referred to the RO for appropriate adjudicatory 
action.

(Consideration of the appellant's claims for an increased 
rating for hypertension and bilateral defective hearing is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The Veteran's service-connected bilateral otitis externa 
requires frequent and prolonged treatment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 for bilateral 
otitis externa have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.31, 4.87, Diagnostic Code 6210 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, December 2005, September 2006, March 2006, and June 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, further action may not be necessary 
(1) when any defect was cured by actual knowledge on the part 
of the claimant, (2) when a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) when a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his bilateral otitis externa had on 
his daily life and occupational activities at his October 
2006 VA examination, and his January 2009 Board hearing.  In 
response to questioning regarding the impact of his 
disability on his daily life, the Veteran reported that his 
bilateral otitis externa caused dizziness, lightheadedness, 
swelling, extreme pain and ear infections, and described an 
incident where his disability led to him falling.  The 
Veteran stated that his bilateral otitis externa did not 
affect his employment, noting that he was not working because 
of back pain.  The Board finds that the responses to the 
questioning at both the October 2006 VA examination, and 
January 2009 Board hearing, show that the Veteran had actual 
knowledge that medical and lay evidence was required to show 
an increase in severity, including the impact on his daily 
life, and employment.

Further, letters to the Veteran dated in March 2006 and June 
2008, provided notice that a disability rating would be 
determined by application of the rating schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a Veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  The June 2008 
letter also provided the Veteran with the specific diagnostic 
code on which his otitis externa would be evaluated.  In 
addition, this letter provided notice to the Veteran of the 
types of evidence, both medical and lay, that could be 
submitted in support of his claim.  In light of the 
foregoing, the Board finds that, while the notice 
requirements of Vazquez-Flores were not met as contemplated 
by the Court, the administrative appeal process provided the 
Veteran with notice of the specific rating criteria, and it 
is apparent from the record that he understood those things 
relative to a claim for increase as contemplated by the 
Vazquez-Flores Court.  Consequently, a remand is not now 
required to furnish additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of the 
Veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

During an October 2006 VA examination, the Veteran noted that 
initially he was given ear drops to treat his otitis externa, 
which did not help, and then he was provided with a vinegar 
and rubbing alcohol mixture, which cleared up his external 
ear infections.  The Veteran testified in January 2009 that 
to this day he has been using this mixture for ear 
infections.  He said that he used it approximately 2-3 times 
per week and stated that it decreased the number of ear 
infections to only two per year.  He noted that the ear 
infections recurred if he stopped doing the weekly irrigation 
with the vinegar and alcohol mixture.

Under diagnostic code 6210, a 10 percent evaluation is 
assigned for chronic otitis externa with swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  Here, the Veteran is currently in 
receipt of a 10 percent evaluation, which is the highest 
evaluation available under diagnostic code 6210.

The Veteran could obtain an increased rating based on an 
extra-schedular evaluation.  38 C.F.R. § 3.321 (2008).  
However, there is no evidence showing that his service-
connected bilateral otitis externa has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  In fact, during his 
January 2009 Board hearing, the Veteran stated that he was 
not currently employed, noting that he stopped working 
because of back pain, but that his other disabilities, 
including otitis externa, did not affect his employment.  
There is also no indication that this disorder has 
necessitated frequent periods of hospitalization.  In fact, a 
May 2006 otoscopy noted that in both the right and left ears 
the canals were clear with no sign of irritation or drainage, 
and stated that the tympanic membranes were visible and 
unremarkable.  Further, the most recent October 2006 VA 
examiner noted that the bilateral external auditory canals 
were patent, noting that there was no fluid behind the 
tympanic membranes, and stated that the Veteran currently 
used an alcohol and vinegar mixture to control his otitis 
externa, and that he only had about two infections per year.  
Such problems are the very ones contemplated by the schedular 
rating.  As such, based on the current severity of the 
Veteran's bilateral otitis externa, the Board is not required 
to remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. § 
3.321(b)(1).

(As noted in the introduction, the Veteran has argued that 
otitis externa has caused dizziness.  Such a problem has not 
been recognized by any examiner as a symptom of otitis 
externa.  Consequently, the Board has not considered it, but 
instead has referred what amounts to a secondary service 
connection claim to the RO.)


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
otitis externa is denied.


REMAND

In this case, at the Veteran's January 2009 Board hearing, he 
stated that his hypertension was getting worse.  He noted 
that his physician had increased the dosage of his medication 
and that he now takes aspirin daily.  The Veteran also noted 
that his hearing acuity had worsened, stating that both his 
son and his physician told him that his hearing acuity had 
decreased.  See January 2009 Board hearing transcript.

The Veteran's most recent audiological and hypertension VA 
examinations were in October 2006.  His examination for 
hypertension revealed blood pressure readings of 170/70, 
154/70, and 136/70.  At the examination, the Veteran reported 
that he then had no symptoms that he related to his 
hypertension, and the examiner diagnosed him with 
longstanding essential hypertension under management.  In 
terms of the October 2006 audiological evaluation, the 
examiner noted that there were invalid responses to pure tone 
testing and word recognition testing.

Considering that the Veteran has argued that his hypertension 
and hearing acuity have worsened since his last VA 
compensation examination, the Board finds it necessary to 
secure another examination to ascertain the Veteran's current 
level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595  (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted). 

The Board will therefore remand to seek relevant treatment 
records, and to afford the Veteran new VA examinations in 
order to determine the current severity of his hearing loss 
and hypertension.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his hypertension or hearing 
loss claim.  If the records cannot be 
obtained, the Veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  The Veteran should also be afforded a 
VA hypertension examination to determine 
the current level of disability caused by 
the Veteran's service-connected 
hypertension.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examiner should take a 
detailed history regarding blood pressure 
and make findings necessary to apply the 
rating criteria.  

3.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The examiner is 
requested to identify auditory 
thresholds, in decibels, at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  
A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  
 
4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


